The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated June 21, 2013 to the Prospectus dated March 30, 2013, as supplemented to date Sentinel Balanced Fund Effective immediately, the disclosure in the sections of the Prospectus relating to the investment strategies of the Sentinel Balanced Fund is modified as stated below. Fund Summaries – Sentinel Balanced Fund – Principal Investment Strategies. The fifth paragraph in this section of the Prospectus is hereby modified to read in its entirety as follows: The Fund may attempt to hedge various risks, such as interest rate, credit and currency risk, using derivative instruments (e.g., exchange-traded futures and options, and other derivatives such as swaps, options on swaps, and caps and floors), and may use derivative instruments for other investment purposes, such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. The Fund is not required to use hedging and may choose not to do so. Additional Information About Each Fund – Investment Objectives and Strategies – Sentinel Balanced Fund – Principal Investment Strategies. The seventh paragraph in this section of the Prospectus is hereby modified to read in its entirety as follows: The Fund may attempt to hedge various risks, such as interest rate, credit and currency risk, using derivative instruments, such as exchange-traded futures and options, and other derivatives such as swaps, options on swaps, interest rate caps and floors, credit default swaps and credit indices. The Fund may use derivative instruments for other investment purposes, such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. The Fund is not required to use hedging and may choose not to do so. Sentinel Conservative Strategies Fund Effective immediately, the disclosure in the sections of the Prospectus relating to the investment strategies and management of the Sentinel
